Order, Supreme Court, Bronx County (Jerry L. Crispino, J.), entered on or about April 18, 2003, which granted the City’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the City’s motion denied, the complaint reinstated and the matter remanded for further proceedings.
While the City’s Department of Farks witnesses were able to testify from their personal knowledge that the site of plaintiffs slip and fall was not on park grounds, their testimony was insufficient to establish that the site of the accident was not otherwise owned by the City or that it was owned by the Board of Education. Accordingly, since questions of fact remain regarding its ownership of the accident site, the grant of summary judgment to the City was unwarranted. Concur—Nardelli, J.P., Andrias, Ellerin, Lerner and Marlow, JJ.